1    Michael G. Marderosian, No. 77296
     Heather S. Cohen, No. 263093
2
     MARDEROSIAN & COHEN
3    1260 Fulton Street
     Fresno, CA 93721
4    Telephone: (559) 441-7991
5
     Facsimile: (559) 441-8170

6    Virginia Gennaro, No. 138877
     City Attorney
7    CITY OF BAKERSFIELD
8
     1501 Truxtun Avenue
     Bakersfield, CA 93301
9    Telephone: (661) 326-3721
     Facsimile: (661) 852-2020
10

11   Attorneys for:         Defendants CITY OF BAKERSFIELD, BAKERSIFELD POLICE
                            DEPARTMENT OFFICER CHRISTIOPHER MOORE, BAKERSFIELD
12                          POLICE DEPARTMENT SENIOR OFFICER GEORGE VASQUEZ
13

14                                  UNITED STATES DISTRICT COURT

15                                  EASTERN DISTRICT OF CALIFORNIA

16

17   TATYANA HARGROVE,                            )       Case No. 1:17-CV-01743-JLT
                                                  )
18                                                )       STIPULATION TO MODIFY THE
               Plaintiff,                         )       SCHEDULING ORDER [DKT. NO. 14];
19
                                                  )       ORDER DENYING STIPULATION
20                                                )       (Doc. 31)
        vs.                                       )
21                                                )
                                                  )
22   CITY OF BAKERSFIELD, BAKERSFIELD             )
     POLICE DEPARTMENT OFFICER                    )
23
     CHRISTOPHER MOORE, BAKESFIELD                )
24   POLICE DEPARTMENT SENIOR OFFICER             )
     G. VAZQUEZ,                                  )
25
                                                  )
               Defendants.                        )
26
                                                  )
27

28




                                                      1
1                                                    RECITALS
2            1.     WHEREAS, on March 26, 2018, this Court issued its Scheduling Order [Dkt. No. 16];
3            2.     WHEREAS, the Parties require additional time is needed in order to depose additional

4    witnesses;

5
             3.     WHEREAS, the requested extension will not in any way affect the Pretrial Conference date
     of September 16, 2019, or the Trial date of October 7, 2019.
6
                                                 STIPULATION
7
            IT IS HEREBY STIPULATED by and between the Parties hereto through their respect attorneys
8
     of records that the following deadlines and hearings are requested to be continued as follows:
9
     Deadline/Hearing                                    Current Date                   Requested Date
10
     Non-Expert Discovery Cutoff                         February 19, 2019              March 19, 2019
11   Expert Disclosures                                  March 8, 2019                  April 5, 2019
12   Rebuttal Expert Disclosures                         March 29, 2019                 April 26, 2019
13   Expert Discovery Cutoff                             April 15, 2019                 May 13, 2019

14   Non-Dispositive Motion Filing Deadline              April 30, 2019                 May 28, 2019

15
     Deadline to Hear Non-Dispositive Motions            May 28, 2019                   June 25, 2019
     Dispositive Motion Filing Deadline                  June 10, 2019                  July 8, 2019
16
     Deadline to Hear Non-Dispositive Motions            July 22, 2019                  August 19, 2019
17

18   Dated: January 7, 2019                       ALDERLAW, P.C.
19

20                                                      /s/ Neil K. Gehlawat
                                                  By:________________________________
21                                                      Neil K. Gehlawat
22
                                                        Attorneys for Plaintiff
                                                        TATYANA HARGROVE
23
     Dated: January 7, 2019                       THE LAW OFFICE OF THOMAS C. SEABAUGH
24

25
                                                        /s/ Thomas C. Seabaugh
26                                                By:________________________________
                                                        Thomas C. Seabaugh
27
                                                        Attorneys for Plaintiff
28                                                      TATYANA HARGROVE




                                                         2
1    Dated: January 7, 2019.                     MARDEROSIAN & COHEN
2

3                                                      /s/ Michael G. Marderosian
                                                 By:________________________________
4                                                      Michael G. Marderosian,
5
                                                       Attorneys for Defendants
                                                       above-named.
6
                                                   ORDER
7

8
            The parties have failed to demonstrate any cause let alone good cause to amend the case schedule.
     The offer no explanation why the needed depositions were not taken earlier or why they cannot be
9
     completed by the current discovery deadline. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609-
10
     610 (9th Cir. 1992). Thus, the stipulation is DENIED.
11

12
     IT IS SO ORDERED.
13
        Dated:    January 7, 2019                            /s/ Jennifer L. Thurston
14
                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                       3
